Citation Nr: 0006016	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  93-12 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an effective date earlier than August 8, 
1978, for a grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities, for the purpose of receiving death benefits 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1943 to October 1945.  He died in March 1985.  The appellant 
is his widow, and she appealed to the Board of Veterans' 
Appeals (Board) from June and September 1992 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida-which denied her claims for service 
connection for the cause of the veteran's death and an 
effective date earlier than August 8, 1978, for a grant 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
for the purpose of receiving death benefits under 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in March 1985, at the age of 76, from 
cardiorespiratory arrest due to chronic obstructive pulmonary 
disease (COPD); at the time of his death, his service-
connected disabilities were multiple-joint arthritis, rated 
as 60-percent disabling, and widespread dermatitis, rated as 
30-percent disabling; he also was receiving benefits for a 
TDIU, which had been effective since August 8, 1978.


2.  To assist the appellant in developing the evidence 
pertinent to her claims, the RO made various attempts to 
contact her, both by letters and via the telephone, to obtain 
information and evidence that is absolutely necessary to 
resolve her appeal; she did not respond to any of those 
requests, including as recently as September 1999 when, 
pursuant to the Board's most recent remand, the RO attempted 
to contact her at her current address of record.


CONCLUSION OF LAW

By not responding to the RO's requests for information and 
evidence necessary to make a decision on the merits of her 
appeal, the appellant abandoned her claims.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.158 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant alleged that steroid medication the veteran 
took for treatment of his service-connected disabilities 
(specifically, his multiple-joint arthritis, rated as 60-
percent disabling, and his widespread dermatitis, rated as 
30-percent disabling), in turn, rendered the steroid 
medication that he took for treatment of his COPD completely 
useless-thereby causing or contributing substantially or 
materially to his death from this condition.  The appellant 
also alleged that the veteran was unemployable due to the 
severity of his service-connected disabilities as of 1975-at 
least 10 years prior to his death-thereby warranting the 
assignment of an earlier effective date for his TDIU 
retroactive to that point in time so that she can receive 
death benefits pursuant to 38 U.S.C.A. § 1318.


To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either the principal or a contributory cause 
of his death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 
3.310(a), 3.312(a).  For a service-connected disability to be 
the principal cause of death, it must singularly or jointly 
with some other condition be the immediate or underlying 
cause of death, or be etiologically related thereto.  38 
C.F.R. § 3.312(b).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production 
of death.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as to a contributory cause of death, 
the primary cause being unrelated, from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of co-existing 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  38 C.F.R. § 3.312(c)(4).

38 U.S.C.A. § 1318 states that the surviving spouse of a 
deceased veteran also may be paid benefits in the same manner 
as if the veteran's death were
service-connected-provided the veteran was in receipt of or 
entitled to receive compensation at the time of death for 
service-connected disability that was continuously rated as 
totally disabling for a period of 10 or more years 
immediately preceding death.  38 C.F.R. § 3.22, in turn, 
liberalizes the statute by including the language "totally 
disabling by a schedular or unemployability [i.e., TIDU] 
rating."

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  After the 
expiration of 1 year, further action will not be taken unless 
a new claim is received.  38 C.F.R. § 3.158(a) (1999).  

The Board initially remanded the appellant's claims to the RO 
in April 1995 for further development of the evidence 
pertinent to her case.  It was requested, in part, that she 
provide the names and addresses of all private medical health 
care providers from whom the veteran had received treatment 
since his discharge from the military.  It also was requested 
that she be asked whether she had any knowledge of him having 
filed a claim for a total rating, or for increased ratings 
for his service-connected disabilities, at the time his 
employment purportedly terminated in 1975.  The RO, however, 
apparently attempted to contact her at her former address of 
[redacted].  Consequently, 
no response was received.  In March 1997, it was noted that 
these letters had been returned by the United States Postal 
Service and that they had been remailed that month to another 
address on [redacted], 
After a response again was not received, the RO 
returned the case to the Board.

In August 1997, the Board again remanded the case to the RO-
pointing out that, while the RO had attempted to obtain the 
necessary medical records through the appellant, an attempt 
still needed to be made to obtain the terminal hospital 
records from Plantation General Hospital where the veteran 
died in 1985.  Therefore, it again was requested that she be 
contacted to provide the names and addresses of relevant 
medical care providers so that their records could be 
obtained and considered in connection with her appeal.  The 
RO thereafter sent her a letter in September 1997 requesting 
that she complete the enclosed consent forms (VA Form 21-
4142) to permit the release of the confidential medical 
records from Plantation General Hospital and any other 
medical facilities identified, so that VA could obtain the 
records directly.  See 38 C.F.R. § 3.159.  The RO also 
notified her that she should indicate any treatment the 
veteran had received since service at VA medical centers 
(VAMCs) so those records could be obtained as well.  
Unfortunately, however, that letter was returned as 
undeliverable because the RO apparently sent it to an 
incorrect address-the appellant's former address on 
[redacted].  In October 1997, the RO also 
attempted to contact the appellant by telephone at that 
address-but to no avail-as records show that her telephone 
number at that address had been disconnected.  Consequently, 
upon learning of this, to protect her right to procedural due 
process of law; to give her a fair opportunity to submit all 
evidence possibly favorable to her claims; and to apprise her 
of the consequences of failing to respond, the Board remanded 
the case to the RO for a third time in August 1999 as a means 
of correcting these problems.

In September 1999, the RO sent the appellant another letter-
to her most recent address of record-again requesting the 
necessary evidence and information in connection with her 
appeal.  The RO also sent a copy of the letter to her 
designated representative of record and included a copy of 
the Board's most recent remand and the forms (VA Form 21-
4142) necessary to permit the release of confidential medical 
information concerning the veteran's treatment since service.  
The RO also indicated that she should respond within 60 days, 
and that, if she did not, her case would be returned to the 
Board, without further notice to her, for consideration based 
on the evidence already of record.  The RO subsequently 
indicated in a December 1999 memorandum to the Board that the 
appellant did not respond to the request for additional 
information and evidence that was necessary to comply with 
the directives of the most recent remand.  The RO also 
indicated in another memorandum that her representative did 
not either.  Therefore, the RO returned the case to the 
Board.

Since the RO's various attempts to obtain the information and 
evidence that is crucial to resolving the appellant's claims 
have been totally unsuccessful, and because she has not 
contacted VA at any time since late 1992 to explain 
her failure to respond to the RO's requests, or to provide 
the RO and/or her representative with a new address or her 
whereabouts-the Board has no alternative but to dismiss her 
appeal as abandoned.  See 38 C.F.R. § 3.158(a).  By notifying 
her in September 1999, subsequent to the Board's most recent 
remand, of the need for additional information and evidence 
to resolve her appeal, VA is presumed (in light of the 
"presumption of administrative regularity") to have 
properly discharged its official duty to mail her notice of 
the necessity for this evidence.  See Jones v. West, 12 
Vet. App. 98 (1998); YT v. Brown, 9 Vet. App. 195, 199 
(1996).  Furthermore, there is no clear evidence to the 
contrary to rebut this presumption-particularly since there 
is an actual copy on file of the letter from the RO, clearly 
notifying her of this need and the consequences of her 
failure to respond-which, again, was sent to her current 
address of record.  See Ashley v. Derwinski, 2 Vet. App. 62, 
64 (1992).  Thus, it was her responsibility to notify VA of 
any change in her address, which she still has not done, and 
VA has to mail notice only to the latest address of record in 
order for this presumption to attach.  See Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).

The evidence in its current state simply is not sufficient to 
render a decision on the merits of the appellant's case-
irrespective of an April 1985 statement from one of the 
veteran's private treating physicians suggesting a possible 
correlation between his death from cardiorespiratory arrest 
due to COPD and his long-term use of anti-inflammatory 
steroid medication to treat his service-connected arthritis 
and dermatitis.  That statement, along with a May 1985 
statement from another private doctor who treated the 
veteran's dermatitis with steroid medication, 
and oral testimony during a November 1992 hearing from the 
appellant and her daughter-who reportedly is a registered 
nurse-is only sufficient to make the appellant's claims 
"well grounded."  See 38 U.S.C.A. § 5107(a).  Therefore, 
although the Board had a "duty to assist" her in fully 
developing this and the other evidence pertinent to her 
appeal, that evidence did not, in turn, obviate her 
responsibility to respond to the various requests for the 
other evidence and information that is equally critical to 
resolving her case.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991) (the "duty to assist" the appellant in developing 
the evidence pertinent to her claims is not a "one-way 
street;" rather, it is her responsibility to advise VA of 
information that is essential to obtaining the 
putative evidence).  She has not met her obligation in this 
instance and, as a result, her claims must be dismissed.


ORDER

The appellant abandoned her claims for service connection for 
the cause of the veteran's death and an effective date prior 
to August 8, 1978, for a grant of a TDIU, for the purpose of 
receiving death benefits under 38 U.S.C.A. § 1318; her appeal 
concerning these issues therefore is dismissed.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

